Title: To James Madison from Joseph Warner Rose, 24 August 1807
From: Rose, Joseph Warner
To: Madison, James



Sir!
Antigua 24th October 1807.

As I have not had the honor of any Commands from you since my Arrival I presume whatever has been done by me and communicated to you in my several Letters has met with the approbation of the President and yourself  I wish to refer you to my Letter of 7th March last wherein I solicit a Commission in the usual Form with the Seal of your department affixed appointing me the Agent as your Original Letter inclosing the Appointment never got to hand.  A Dispatch arrived at Barbados some few days ago with secret Orders but as Admiral Sir Alexander Cochrane is off his Station having been to Halifax and not yet returned the purport of those Dispatches are presumed to be Orders to take the Danish Islands which no doubt will be performed and His Britannic Majesty’s Troops are ordered to keep themselves in readiness for embarkation.  I have the honor to be Sir! Your Obedient Servant

Joseph Warner Rose

